Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	The amendments to the claims filed February 23, 2022 have overcome objections thus the objections are hereby withdrawn.

Response to Arguments
3.	Applicant’s arguments, see Pre-appeal brief pages 1 – 3, filed August 9, 2022, with respect to the rejection(s) of claim(s) 1-3,5-11,13,18 and 20-21 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ansari (EP 2 503 343 A1) further in view of Shuey et al (US 2015/0247900 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1, 2, 5 – 10, 13 – 17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ansari (EP 2 503 343 A1) (herein after Ansari), and further in view of Shuey et al (US 2015/0247900 A1) (herein after Shuey).

	Regarding claim 1, Ansari teaches, a position sensing module (Fig. 1, circuit breaker position sensors 112 114) associated with a device (Fig. 1, smart circuit breaker 100), the position sensing module configured to: receive electrical characteristics (Fig. 1,  ¶ 0015: line voltage 103 and line current 105) associated with one or more switches (Fig. 1, contacts (open or closed)) —, the one or more switches being configured to connect service to or disconnect service from a customer (Fig. 1, ¶ 0016: connection from the utility to the premise), wherein receiving electrical characteristics comprises receiving root mean square (RMS) currents measured — for each phase of the device (Fig. 1, ¶ 0023: line root mean squared (RMS) voltage; Fig. 1, ¶ 0015: phase 106 and neutral 108); calculate a match indicator (Fig. 3, ¶ 0025: a condition 301) for each phase of the device including the one or more switches, the match indicator indicating whether an electrical characteristic on a load-side of the device matches a same electrical characteristic on a line-side of the device for each phase of the device (Fig. 3, ¶ 0025: ; Examiner interpretation: a condition 301 is calculated by evaluating circuit breaker position (open or closed); the current; and the load voltage); and determine a position of the one or more switches based on the received RMS currents for each phase of the device and the calculated match indicator for each phase of the device. (Fig. 4, ¶ 0027: determining one or more conditions — based at least in part on one or more of the monitored switch state, the monitored load-side voltage, or the monitored load current.)
	Ansari fails to teach, — electrical characteristics associated with one or more switches of the device over a predetermined period of time, — currents measured over the predetermined period of time —.
	In analogous art, Shuey teaches, — electrical characteristics associated with one or more switches (Fig. 3, switches 106, 108) — over a predetermined period of time (Fig. 3, ¶ 0027: signal from the load-side voltage sensor 110 within one second), — currents measured over the predetermined period of time (Fig. 1, ¶ 0027: signal from the load-side voltage sensor 110 within one second.) —.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ansari by combining the switches taught by Ansari with the switches taught by Shuey for the benefit of receiving electrical characteristics within a predetermined time in order to a reduce a false reading of a switch status [Shuey: ¶ 0027.]

	Regarding Claim 2, Ansari in view of Shuey teaches the limitations of claim 1, which this claim depends on.
	Ansari further teaches, the position sensing module of Claim 1, wherein the match indicator comprises a true value (Fig. 3, normal operation; Examiner interpretation: normal operation is the true value when, Circuit Breaker  = 1,  Load Voltage = 1, Load Current = 1) or a false value (Fig. 3, Load Isolated; Examiner interpretation: Load Isolated is the false value when, Circuit Breaker  = 0,  Load Voltage = 0, Load Current = 0) for each phase of the device, a true value indicating that a measured load-side voltage of the device matches a measured line-side voltage of the device for each phase of the device (Fig. 3, normal operation; Examiner interpretation: load voltage is 1 indicates the load side and line side voltages match) and a false value indicating that a measured load-side voltage of the device does not match a measure line-side voltage of the device for each phase of the device. (Fig. 3, load voltage 0: ; Examiner interpretation: load voltage is 0 indicates the load side and line side voltage don’t match.) 

	Regarding Claim 5, Ansari in view of Shuey teaches the limitations of claim 1, which this claim depends on.
	Shuey further teaches, the position sensing module of Claim 1, wherein the period of time is about one second. (Fig. 3, ¶ 0027: signal from the load-side voltage sensor 110 within one second)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ansari in view of Shuey by combining the receiving electrical characteristics taught by Ansari in view of Shuey wit the receiving electrical characteristics taught by Shuey for the benefit of receiving electrical characteristics within a predetermined time in order to a reduce a false reading of a switch status [Shuey: ¶ 0027.]

	Regarding Claim 6, Ansari in view of Shuey teaches the limitations of claim 2, which this claim depends on.
	Ansari further teaches, the position sensing module of Claim 2 further configured to provide an indication that a relay (Fig. 1, main circuit breaker 110) is closed if it a true value is calculated for all phases of the device. (Fig. 3, normal operation; Examiner interpretation: main circuit breaker 110 is closed if normal operation(true value) is evaluated when, Circuit Breaker  = 1 and Load Voltage = 1.)

	Regarding Claim 7, Ansari in view of Shuey teaches the limitations of claim 6, which this claim depends on.
	Ansari further teaches, the position sensing module of Claim 6 further configured to: determine if the RMS currents measured over the period of time through each phase is less than a predetermined current threshold (Fig. 3, key table 302; Fig. 4, ¶ 0028: comparing the monitored load current to a minimum threshold current value; Examiner interpretation: when the load voltage is equal to the line voltage, the difference between the load and line voltages would be less than the threshold value and the Load Voltage = 1); and provide an indication that the relay is open if false values are provided for all phases of the device and it is determined that the RMS currents measured are all less than the predetermined current threshold. (Fig. 1, main circuit breaker 110; Fig. 4, ¶ 0028: one or more conditions; Examiner interpretation: main circuit breaker 110 is open if load isolated(false value) is evaluated when, Circuit Breaker  = 0 and Load Current = 0.)

	Regarding Claim 8, Ansari in view of Shuey teaches the limitations of claim 7, which this claim depends on.
	Shuey further teaches, the position sensing module of Claim 7, if it is determined that the relay (Fig. 3, switch 104) is not open or closed (Fig. 3, ¶ 0030 an abnormal condition), the position sensing module is further configured to determine a state of the relay based on further parameters (Fig. 3, ¶ 0031: a tamper condition or a failure of the meter to operate properly.; Examiner interpretation: the tamper condition(by-pass) are the further parameters) associated with the device.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ansari in view of Shuey by combining the relay taught by Ansari in view of Shuey with the relay taught by Shuey for the benefit of evaluating the position of a relay that is not open or closed and notifying a utility if there is an abnormal condition. [Shuey: ¶ 0039.]

	Regarding claim 9, Ansari teaches, a meter (Fig. 1, smart circuit breaker 100) for measuring an amount of service provided to a customer, the meter comprising a position sensing module (Fig. 1, circuit breaker position sensors 112 114) configured to: receive electrical characteristics (Fig. 1,  ¶ 0015: line voltage 103 and line current 105) associated with one or more switches (Fig. 1, contacts (open or closed)) of the meter —, the one or more switches being configured to connect service to or disconnect service from the customer (Fig. 1, ¶ 0016: connection from the utility to the premise), wherein the electrical characteristics comprises root mean square (RMS) currents measured — for each phase of the meter (Fig. 1, ¶ 0023: line root mean squared (RMS) voltage; Fig. 1, ¶ 0015: phase 106 and neutral 108); calculate a match indicator (Fig. 3, ¶ 0025: a condition 301) for each phase of the meter including the one or more switches, the match indicator indicating whether an electrical characteristic on a load-side of the meter matches a same electrical characteristic on a line-side of the meter for each phase of the meter (Fig. 3, ¶ 0025: ; Examiner interpretation: a condition 301 is calculated by evaluating circuit breaker position (open or closed); the current; and the load voltage); and determine a position of the one or more switches based on the received RMS currents for each phase of the device and the calculated match indicator for each phase of the meter. (Fig. 4, ¶ 0027: determining one or more conditions — based at least in part on one or more of the monitored switch state, the monitored load-side voltage, or the monitored load current.)
	Ansari fails to teach — electrical characteristics associated with one or more switches — over a predetermined period of time, — currents measured over the predetermined period of time —.
	In analogous art, Shuey teaches, — electrical characteristics associated with one or more switches (Fig. 3, switches 106, 108) — over a predetermined period of time (Fig. 3, ¶ 0027: signal from the load-side voltage sensor 110 within one second), — currents measured over the predetermined period of time (Fig. 1, ¶ 0027: signal from the load-side voltage sensor 110 within one second.)—.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ansari by combining the switches taught by Ansari with the switches taught by Shuey for the benefit of receiving electrical characteristics within a predetermined time in order to a reduce a false reading of a switch status [Shuey: ¶ 0027.]

	Regarding Claim 10, Ansari in view of Shuey teaches the limitations of claim 9, which this claim depends on.
	Ansari further teaches, the meter of Claim 9, wherein the match indicator comprises a true value (Fig. 3, normal operation; Examiner interpretation: normal operation is the true value when, Circuit Breaker = 1,  Load Voltage = 1, Load Current = 1) or a false value (Fig. 3, Load Isolated; Examiner interpretation: Load Isolated is the false value when, Circuit Breaker  = 0,  Load Voltage = 0, Load Current = 0) for each phase of the meter, a true value indicating that a measured load-side voltage of the meter matches a measured line-side voltage of the meter for each phase of the meter (Fig. 3, normal operation; Examiner interpretation: load voltage is 1 indicates the load side and line side voltage match) and a false value indicating that a measured load-side voltage of the meter does not match a measure line-side voltage of the meter for each phase of the meter. (Fig. 3, load voltage 0: ; Examiner interpretation: load voltage is 0 indicates the load side and line side voltage don’t match.)

	Regarding Claim 13, Ansari in view of Shuey teaches the limitations of claim 10, which this claim depends on.
	Ansari further teaches, the meter of Claim 10, wherein the position sensing module is further configured to provide an indication that a relay (Fig. 1, main circuit breaker 110) is closed if it a true value is calculated for all phases of the meter. (Fig. 3, normal operation; Examiner interpretation: main circuit breaker 110 is closed if normal operation(true value) is evaluated when, Circuit Breaker  = 1 and Load Voltage = 1.)

	Regarding Claim 14, Ansari in view of Shuey teaches the limitations of claim 13, which this claim depends on.
	Ansari further teaches, the meter of Claim 13, wherein the position sensing module of Claim 6 is further configured to: determine if the RMS currents measured over the period of time through each phase is less than a predetermined current threshold (Fig. 3, key table 302; Fig. 4, ¶ 0028: comparing the monitored load current to a minimum threshold current value; Examiner interpretation: when the load voltage is equal to the line voltage, the difference between the load and line voltages would be less than the threshold value and the Load Voltage = 1); and  provide an indication that the relay is open if false values are provided for all phases of the meter and it is determined that the RMS currents measured are all less than the predetermined current threshold. (Fig. 1, main circuit breaker 110; Fig. 4, ¶ 0028: one or more conditions; Examiner interpretation: main circuit breaker 110 is open if load isolated(false value) is evaluated when, Circuit Breaker  = 0 and Load Current = 0.)

	Regarding Claim 15, Ansari in view of Shuey teaches the limitations of claim 14, which this claim depends on.
	Shuey further teaches, the meter of Claim 14, wherein if it determined that the relay (Fig. 3, switch 104) is not open or closed (Fig. 3, ¶ 0030 an abnormal condition), the position sensing module is further configured to determine a state of the relay based on further parameters (Fig. 3, ¶ 0031: a tamper condition or a failure of the meter to operate properly.; Examiner interpretation: the tamper condition(by-pass) are the further parameters) associated with the meter.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ansari in view of Shuey by combining the relay taught by Ansari in view of Shuey with the relay taught by Shuey for the benefit of evaluating the position of a relay that is not open or closed and notifying a utility if there is an abnormal condition. [Shuey: ¶ 0039.]

	Regarding claim 16, Ansari teaches, a method (Fig. 1, ¶ 0002: method can include monitoring switch state of a main circuit breaker) for sensing a position of a relay (Fig. 1, main circuit breaker 110) in a device (Fig. 1, smart circuit breaker 100), the method comprising: receiving electrical characteristics (Fig. 1,  ¶ 0015: line voltage 103 and line current 105) associated with one or more switches (Fig. 1, contacts (open or closed)) — the one or more switches being configured to connect service to or disconnect service from a customer (Fig. 1, ¶ 0016: connection from the utility to the premise), wherein receiving electrical characteristics comprises receiving root mean square (RMS) currents measured— for each phase of the device (Fig. 1, ¶ 0023: line root mean squared (RMS) voltage; Fig. 1, ¶ 0015: phase 106 and neutral 108); calculating a match indicator (Fig. 3, ¶ 0025: a condition 301) for each phase of the device including the one or more switches, the match indicator indicating whether an electrical characteristic on a load-side of the device matches a same electrical characteristic on a line-side of the device for each phase of the device (Fig. 3, ¶ 0025: ; Examiner interpretation: a condition 301 is calculated by evaluating circuit breaker position (open or closed); the current; and the load voltage); and determining a position of the one or more switches based on the received electrical characteristics RMS currents for each phase of the device and the calculated match indicator for each phase of the device. (Fig. 4, ¶ 0027: determining one or more conditions — based at least in part on one or more of the monitored switch state, the monitored load-side voltage, or the monitored load current.)
	Ansari fails to teach, — electrical characteristics associated with one or more switches of [[a]] the device over a predetermined period of time, — currents measured over the predetermined period of time —.
	In analogous art, Shuey teaches, — electrical characteristics associated with one or more switches (Fig. 3, switches 106, 108) — over a predetermined period of time (Fig. 3, ¶ 0027: signal from the load-side voltage sensor 110 within one second), — currents measured over the predetermined period of time (Fig. 1, ¶ 0027: signal from the load-side voltage sensor 110 within one second.) —.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ansari by combining the switches taught by Ansari with the switches taught by Shuey for the benefit of receiving electrical characteristics within a predetermined time in order to a reduce a false reading of a switch status [Shuey: ¶ 0027.]

	Regarding Claim 17, Ansari in view of Shuey teaches the limitations of claim 16, which this claim depends on.
	Ansari further teaches, the method of Claim 16, wherein calculating the match indicator comprising calculating a true value (Fig. 3, normal operation; Examiner interpretation: normal operation is the true value when, Circuit Breaker  = 1,  Load Voltage = 1, Load Current = 1) or a false value (Fig. 3, Load Isolated; Examiner interpretation: Load Isolated is the false value when, Circuit Breaker  = 0,  Load Voltage = 0, Load Current = 0)  for each phase of the device, a true value indicating that a measured load-side voltage of the device matches a measured line-side voltage of the device for each phase of the device (Fig. 3, normal operation; Examiner interpretation: load voltage is 1 indicates the load side and line side voltages match) and a false value indicating that a measured load-side voltage of the device does not match a measure line-side voltage of the device for each phase of the device. (Fig. 3, load voltage 0: ; Examiner interpretation: load voltage is 0 indicates the load side and line side voltage don’t match.)

	Regarding Claim 20, Ansari in view of Shuey teaches the limitations of claim 17, which this claim depends on.
	Ansari further teaches, the method of Claim 17, wherein the method further comprises: providing an indication that a relay (Fig. 1, main circuit breaker 110) is closed if it a true value is calculated for all phases of the device (Fig. 3, normal operation; Examiner interpretation: main circuit breaker 110 is closed if normal operation(true value) is evaluated when, Circuit Breaker  = 1 and Load Voltage = 1.); determining if the RMS currents measured over the period of time through each phase is less than a predetermined current threshold (Fig. 3, key table 302; Fig. 4, ¶ 0028: comparing the monitored load current to a minimum threshold current value; Examiner interpretation: when the load voltage is equal to the line voltage, the difference between the load and line voltages would be less than the threshold value and the Load Voltage = 1); and providing an indication that the relay is open if false values are provided for all phases of the device and it is determined that the RMS currents measured are all less than the predetermined current threshold. (Fig. 1, main circuit breaker 110; Fig. 4, ¶ 0028: one or more conditions; Examiner interpretation: main circuit breaker 110 is open if load isolated(false value) is evaluated when, Circuit Breaker  = 0 and Load Current = 0.)

	Regarding Claim 21, Ansari in view of Shuey teaches the limitations of claim 20, which this claim depends on.
	Shuey further teaches, the method of Claim 20, further comprising determining a state of the relay based on further parameters (Fig. 3, ¶ 0031: a tamper condition or a failure of the meter to operate properly.; Examiner interpretation: the tamper condition(by-pass) are the further parameters) associated with the device if it determined that the relay is not open or closed. (Fig. 3, ¶ 0030 an abnormal condition)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ansari in view of Shuey by combining the relay taught by Ansari in view of Shuey with the relay taught by Shuey for the benefit of evaluating the position of a relay that is not open or closed and notifying a utility if there is an abnormal condition. [Shuey: ¶ 0039.]

Allowable Subject Matter
5.	Claims 3, 11, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6.	With respect to claim 3, the prior art fails to teach in combination with the rest of the limitations in the claim: “sum a difference between the line-side voltage and the load-side voltage for each phase; provide the true value if the sum is less than a predetermined threshold match value; and provide the false value if the sum exceeds the predetermined threshold match value.”
7.	With respect to claim 11, the prior art fails to teach in combination with the rest of the limitations in the claim: “sum a difference between the line-side voltage and the load-side voltage for each phase; provide the true value if the sum is less than a predetermined threshold match value; and provide the false value if the sum exceeds the predetermined threshold match value.”
8.	With respect to claim 18, the prior art fails to teach in combination with the rest of the limitations in the claim: “summing a difference between the line-side voltage and the load-side voltage for each phase; providing the true value if the sum is less than a predetermined threshold match value; and providing the false value if the sum exceeds the predetermined threshold match value.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2858



/LEE E RODAK/Primary Examiner, Art Unit 2858